Citation Nr: 0027311	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for multiple cancerous 
tumors secondary to exposure to Agent Orange herbicide, for 
accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.  Records indicate that he had subsequent active duty 
for training or inactive duty training service, including an 
Air National Guard Military Full Time Training and 
Administration Tour from February 1979 to February 1981.  He 
died in March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1994 rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This claim first came before the Board in August 1997.  It 
was remanded at that time for additional actions to comply 
with due process considerations.  It was again remanded in 
December 1998 to ascertain whether the appellant wished to 
testify before the Board and to determine if she wished to 
appoint a representative other than the Mississippi Veterans 
Affairs Commission.  It was noted that she no longer resided 
in Mississippi.  The Board notes that the appellant currently 
resides in Georgia.  The claims folder has been forwarded by 
the Atlanta, Georgia RO.  The appellant requested a travel 
board hearing, however, she failed to appear.  During the 
scheduling process for her travel board hearing, the 
appellant indicated that she wished to be represented at her 
hearing by the Georgia State Department of Veterans Service.  
The claims folder does not contain a valid power of attorney 
for the Georgia State Department of Veterans Service, or for 
any other veterans service organization or representative.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  A death certificate shows that the veteran died on March 
[redacted], 1991, at the age of 43, and that the immediate cause of 
death was metastatic renal carcinoma.

3.  At the time of his death, the veteran had no service-
connected disabilities.

4.  The evidence shows that the veteran served for one year 
in Vietnam during his initial active duty tour in the Air 
Force.

5.  Metastatic renal carcinoma is not shown to have been 
present in service or within the first year following the 
veteran's separation from service.

6.  There is no competent evidence of any nexus between the 
veteran's metastatic renal carcinoma and inservice disease or 
injury, or of a nexus between the veteran's metastatic renal 
carcinoma and his service in Vietnam.

7.  The veteran was honorably discharged from active duty; he 
did not die in active service, he did not die as the result 
of a service-connected disability, and he had not established 
entitlement to a permanent and total disability rating due to 
service connected disability at the time of death.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for multiple cancerous tumors to include 
metastatic renal carcinoma, secondary to exposure to 
herbicides is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The appellants claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for multiple cancerous 
tumors secondary to exposure to Agent Orange herbicide, for 
accrued benefits purposes.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
sub-acute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for renal cancer or any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
court has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure. McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of renal 
cancer during the veteran's active military service, or 
during any periods of active duty for training while serving 
in the Air National Guard or the Air Force Reserve.  Service 
and private medical records indicate that he underwent a 
right nephrectomy in 1983 as treatment for renal cancer.  On 
August 4, 1990, while attending a unit training assembly and 
in an inactive duty training status, the veteran was 
hospitalized at Keesler Air Force Base Hospital with 
complaints of back pain.  A line of duty determination 
indicated that the disorder pre-dated his drill weekend 
training, and was not the result of an injury incurred during 
inactive duty training.  The Board would point out that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24), 106 (West 1991).  Renal carcinoma is not 
an injury.

He was subsequently transferred to a private hospital.  He 
was found to have metastatic renal cell carcinoma.  He died 
on March [redacted], 1991.  The death certificate lists the cause of 
death as metastatic renal cell cancer.

As noted above, VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for renal cancer, or any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  This does not preclude 
the appellant from establishing service connection with proof 
of actual direct causation, however, the evidence presented 
does not support a direct grant of service connection.  There 
is no competent medical opinion which indicates a 
relationship between the veteran's renal carcinoma and his 
active military service, or his possible exposure to Agent 
Orange during his service in Vietnam.  As there is no 
evidence or opinion which links this condition to his 
service, the claim for entitlement to service connection for 
multiple cancerous tumors secondary to exposure to Agent 
Orange herbicide, for accrued benefits purposes must be 
denied as not well grounded.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
her any further in developing facts pertinent to her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination). In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete her 
application, where the appellant has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the February 1995 statement 
of the case, the June 1998 supplemental statement of the 
case, and in the above discussion.


2.  Entitlement to service connection for the cause of the 
veteran's death.

A copy of the death certificate shows that the veteran's 
death, at the age of 43, occurred on March [redacted], 1991, and that 
the immediate cause of death was metastatic renal carcinoma.  
At the time of his death, the veteran was not service 
connected for any disabilities.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).

As noted above, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non-Hodgkin's 
lymphoma; Porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), cancer of the prostate, acute and subacute 
peripheral neuropathy, and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).

The regulations pertaining to Agent Orange exposure include 
all herbicides used in Vietnam and provide for a presumption 
of exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and who have 
one of the listed diseases.  38 C.F.R. § 3.307(a)(6)(iii).

As noted above, the Secretary of the Department of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for renal cancer or any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed. Reg. 
59232 (1999).  Notwithstanding the foregoing, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1045 (Fed. Cir. 1994).  However, the United States 
Court of Veterans Appeals (Court) has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board has 
carefully reviewed the evidence of record to determine if 
there is a well-grounded claim for service connection for the 
cause of the veteran's death.

The veteran's service medical records show no complaint, 
finding, or indication of renal carcinoma.  Nor was any renal 
carcinoma shown within the first year after the veteran's 
separation from active service.  Private medical records 
relating to his renal carcinoma are also negative for any 
opinion which would relate this disorder to his active 
service or to his exposure to Agent Orange.

The appellant has failed to show the required nexus between 
the veteran's adenocarcinoma and any disease or injury in 
service.  There is no medical evidence establishing a link 
between renal carcinoma to the veteran's active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  They require the special 
knowledge and experience of a trained medical professional.  
Although the appellant has presented statements regarding her 
claim that the veteran's renal carcinoma was caused by his 
exposure to Agent Orange in Vietnam, the record does not show 
that she is a medical professional, with the training and 
expertise to provide clinical findings regarding the 
etiological relationship of the veteran's renal carcinoma to 
service.  Consequently, her lay statements are not sufficient 
competent evidence for the purpose of showing a nexus between 
renal carcinoma and service or Agent Orange exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Because there has been no competent evidence presented which 
shows that metastatic renal carcinoma was present in service 
or within one year thereafter, that a nexus existed between 
the veteran's metastatic renal carcinoma and any incident in 
service, including Agent Orange exposure, the Board concludes 
that the appellant has failed to meet her initial burden of 
presenting evidence that her claim for service connection for 
the cause of the veteran's death is plausible or otherwise 
well grounded.  Therefore, it must be denied.

Where the claimant has not met her initial burden, VA has no 
duty to assist her in developing facts pertinent to her 
claim. 38 U.S.C.A. § 5107(a).  However, where a claim is not 
well grounded, it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete her application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, the RO substantially complied 
with this obligation in the statement of the case issued in 
February 1995, and the supplemental statement of the case 
issued in June 1998.  Moreover, this Board decision informs 
the appellant of the evidence that is lacking to make her 
claim of entitlement to service connection for the cause of 
the veteran's death well grounded.  Unlike the situation in 
Robinette, she has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the appellant.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Accordingly, the Board denies the appellant's claim 
for service connection for the cause of the veteran's death 
as not well grounded. 


ORDER

Entitlement to service connection for multiple cancerous 
tumors secondary to exposure to Agent Orange herbicide, for 
accrued benefit purposes is denied.
Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

